Citation Nr: 0509092	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-17 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hand tremors.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The present appeal was previously before the Board and 
remanded in November 2003.  The requested action having been 
accomplished, the RO has returned the claims file to the 
Board.  


FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by active 
service, was not manifest to a degree of 10 percent or more 
within the first post-service year, and is not otherwise 
related to an incident of active service.

2.  Hand tremors were not present in service or manifested 
for many years thereafter, and no current disorder manifested 
by hand tremors is otherwise related to service.

3.  GERD was not present in service or manifested for many 
years thereafter and it is not otherwise related to service.

4.  Hyperlipidemia is a laboratory finding and not a 
disability or disease.






CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Hand tremors were not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  GERD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  Hyperlipidemia is not a disease or disability which was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information which is required to complete and support a claim 
and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to obtain, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim, VA satisfied its duty to 
notify by means of a May 2002 development letter from the RO 
to the veteran.  He was told of what was required to 
substantiate his claims, of his and VA's respective duties, 
and was asked to submit evidence and/or information to the 
RO.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claims file contains the veteran's service medical 
records, statements from his private physician, and the 
result of VA examination conducted in November 2004.  

In this regard, it noted that copies of treatment records 
from the veteran's private physician were requested in May 
2002.  However, the requested treatment records have not been 
provided and no response from the private physician with 
respect to this request has been received.  Notwithstanding 
the unavailability of these private treatment records, it is 
noted that the veteran has indicated that he initially sought 
treatment for his claimed disorders in 1985.  Accordingly, 
the Board finds that the treatment records from the veteran's 
private physician are too far removed from the date of his 
discharge from military service and, thus, are not relevant 
to the discussion herein.  Moreover, even if these treatment 
records contained findings with respect to the date of 
initial clinical onset of the veteran's claimed disorders, 
these findings would lack probative value because they would 
not be supported by the clinical evidence of record.  

In addition, it is noted that statements from the veteran, 
dated in February 2004 and December 2004, reflect that he has 
no further information to submit.  Therefore, there are no 
identified, outstanding records pertinent to the claims that 
VA must still attempt to obtain.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).

Certain chronic disorders manifested to a certain degree 
within a specified period after service are presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Presumptive service connection is warranted for 
hypertension if manifested to a compensable degree during the 
first post service year.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  The 
Board observes that a blood pressure reading is considered to 
be above normal when the systolic reading is 140 millimeters 
(mm.) of mercury (Hg) or greater or the diastolic reading is 
90 mm. Hg or greater, usually designated as 140/90.  Id.  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service medical records are negative for complaint, 
treatment, or diagnosis related to hypertension or high blood 
pressure, hand tremors, GERD, or hyperlipidemia.  
Specifically, the veteran's March 1965 Report of Medical 
Examination for enlistment as well as his June 1967 Report of 
Medical Examination for separation reflect blood pressure 
readings of 120/80 and on both occasions, the veteran 
reported no history of high or low blood pressure.  In 
addition, these records are silent with respect to complaints 
or findings of hand tremors, GERD, or hyperlipidemia.

Post-service treatment records with respect to the veteran's 
claimed disorders are not available for review.  
Nevertheless, the veteran has reported that he initially 
sought treatment for high blood pressure, hyperlipidemia, and 
hand tremors in January 1985, approximately 18 years after 
his separation from military service, and for reflux disease 
in January 1995, approximately 28 years after his separation 
from service.  

The veteran underwent VA examination for his claimed 
disorders in November 2004.  Based upon a history obtained 
from the veteran and examination of the veteran, this 
examination report includes diagnoses of hypertension, 
familial tremor, and gastroesophageal reflux disease.  In 
addition, with respect to hyperlipidemia, the examiner noted 
that the veteran reported being diagnosed with and treated 
for elevated cholesterol.  The examiner concluded that it is 
"less likely than not" that the veteran's hypertension, 
tremor of the hands, gastroesophageal reflux disease, or 
hyperlipidemia is related to service because these disorders 
were not present during service.  In addition, the examiner 
concluded that hypertension was not related to diabetes 
mellitus because the diagnosis of hypertension preceded the 
diagnosis of diabetes mellitus by five years.  Similarly, the 
examiner commented that the medical literature did not show 
that diabetes mellitus type 2 causes familial tremor of the 
hands, gastroesophageal reflux disease, or hyperlipidemia.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension, hand tremors, 
GERD, and hyperlipidemia.  The veteran's service medical 
records are silent with respect to these disorders and the 
veteran has indicated that he did not experience such 
disorders during his period of military service.  The post-
service evidence on file reflects that the first clinical 
evidence of the veteran having high blood pressure, 
hyperlipidemia, and hand tremors is in January 1985, 
approximately 18 years after his separation from military 
service, and for reflux disease in January 1995, 
approximately 28 years after his separation from service.  
Finally, there is no medical opinion on file linking the 
veteran's claimed disorders to his service-connected diabetes 
mellitus type II.  

With regard to the claimed hyperlipidemia, the Board points 
out that hyperlipidemia is not itself a disability, rather it 
is a general term for elevated concentrations of any or all 
of the lipids in the plasma.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1695 (28th ed. 1994).  As such, 
hyperlipidemia is not a disease or injury, and thus cannot be 
a disability for purposes of VA compensation.  Where the law 
and not the evidence is dispositive, the claim should be 
denied on the basis that there is an absence of legal merit 
or that the claimant lacks entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to the issues on appeal.












ORDER

Service connection for hypertension is denied.

Service connection for hand tremors is denied.

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for hyperlipidemia is denied.


_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


